 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      JESSICA SAEPOFF,

 9
                           Plaintiff,                          NO. C17-0957RSL

10
                    v.
                                                               ORDER TERMINATING
11
      NORTH CASCADE TRUSTEE SERVICES,                          PARTICIPATION OF JILL J. SMITH
      INC.,                                                    AS COUNSEL FOR PLAINTIFF
12
                           Defendants.
13

14

15          This matter comes before the Court on a letter from defense counsel Laura Coughlin (Dkt.

16   # 65) and an Order of Reciprocal Discipline in Case No. 2:19-rd-0001WTM. As of March 4,
17   2019, attorney Jill J. Smith is suspended from practice before this Court. Her participation in this
18
     case as counsel for plaintiff is hereby TERMINATED. Attorneys W. Jeff Barnes and Lucy B.
19
     Gilbert now represent plaintiff, as stated in the Court’s docket.
20

21
            Dated this 5th day of March, 2019.
22
                                                A
23                                              Robert S. Lasnik
                                                United States District Judge
24

25

26

27

28   ORDER - 1
